                 Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 1 of 6




 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   OSURE BROWN, on his own behalf and               No. 2:20-cv-00669-RSL
     on behalf of other similarly situated
10   persons,                                         STIPULATION AND ORDER TO EXTEND
                                                      INITIAL DISCOVERY DEADLINES
11                          Plaintiff,
                                                      NOTE ON MOTION CALENDAR:
12          v.
                                                      September 8, 2020
13   TRANSWORLD SYSTEMS, INC., et al.,
14                          Defendants.
15

16                                           STIPULATION
17          The Parties mutually agree to alter various briefing schedule deadlines, pursuant to Local
18   Civil Rules 7(d)(1) and 10(g), and for the following reasons, Plaintiff Osure Brown (“Plaintiff”)
19   and Defendants Transworld Systems Inc. (“TSI”), Patenaude & Felix, APC (“P&F), U.S. Bank
20   National Association (“U.S. Bank”), National Collegiate Student Loan Trust 2004-1, National
21   Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National
22   Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National
23   Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National
24   Collegiate Student Loan Trust 2007-1, and National Collegiate Student Loan Trust 2007-2
25   (collectively, “the Trusts,” and together with TSI, P&F, and U.S. Bank, “Defendants”), hereby
26   stipulate and agree as follows:

      STIPULATION AND ORDER EXTENDING                                      HENRY & DEGRAAFF, P.S.
                                                                                787 MAYNARD AVE S
      BRIEFING DEADLINES (No. 2:20-cv-                                     SEATTLE, WASHINGTON 98104
      00669-RSL) –1                                                           telephone (206) 330-0595
                                                                                FAX (206) 400-7609
                  Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 2 of 6




 1           1.       The Parties stipulate that Plaintiff’s deadline to file oppositions to the Defendants’
 2   Motions to Dismiss the Complaint (Dkts. No. 62—73) in the above-referenced action is extended
 3   from September 10, 2020 to September 24, 2020. Likewise the Defendants’ deadline to file a
 4   Reply in Support of their Motions to Dismiss is extended from October 1, 2020 to October 15,
 5   2020.
 6           2.       The Parties previously stipulated and extended their briefing deadlines related to
 7   the Motions to Dismiss (Dkts. No. 58, 59). However, since that stipulation, Plaintiff’s counsel
 8   has undergone an unexpected medical procedure.
 9           3.       The parties have entered into this stipulation and agreement to mutually cooperate
10   in the management of this action. Accordingly, the parties hereby stipulate and agree to extend
11   the deadlines set forth in the Order dated June 30, 2020 (Dkt. No. 59) as follows:
12

13                 EVENT                     SCHEDULED DATE                  RESCHEDULED DATE
14    Deadline for Plaintiff to file     September 10, 2020                September 24, 2020
15    Oppositions to Defendants’
16    Motions to Dismiss
17    Deadline for Defendants to         October 1, 2020                   October 15, 2020
18    file Reply in Support of their
19    Motions to Dismiss
20           The extension of the above deadlines does not alter or modify any other rights or
21   responsibilities of the Parties except as stated herein permitted by law or under the Federal Rules
22   of Civil Procedure, or the Local Civil Rules.
23           DATED: September 8, 2020.
24

25

26

      STIPULATION AND ORDER EXTENDING                                          HENRY & DEGRAAFF, P.S.
                                                                                    787 MAYNARD AVE S
      BRIEFING DEADLINES (No. 2:20-cv-                                         SEATTLE, WASHINGTON 98104
      00669-RSL) –2                                                               telephone (206) 330-0595
                                                                                    FAX (206) 400-7609
               Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 3 of 6




 1
     HENRY & DEGRAAFF, P.S.                  CONSUMER LAW CENTER, LLC
 2
     By: /s/ Christina L. Henry              By: /s/ Phillip Robinson
 3                                           Phillip Robinson, Pro Hac Vice
     Christina L. Henry, WSBA No. 31273
                                             8737 Colesville Road, Suite 308
 4   787 Maynard Ave S                       Silver Spring, MD 20910
     Seattle, WA 98104                       phillip@marylandconsumer.com
 5   Telephone: 206.330.0595
     Facsimile: 206.400.7609                 Counsel for Plaintiff
 6
     chenry@HDM-legal.com
 7
     Counsel for Plaintiff
 8
     BORISON FIRM, LLC                       SESSIONS, FISHMAN, NATHAN & ISRAEL
 9
     By: /s/ Scott Borison                   By: /s/ Bryan C. Shartle, Esq.
10   Scott Borison, Pro Hac Vice             Bryan C. Shartle, Pro Hac Vice
     1900 S. Norfolk St., Suite 350          Justin Homes, Pro Hac Vice
11
     San Mateo, CA 94403                     Bradley St. Angelo, Pro Hac Vice
12   scott@borisonfirm.com                   3850 North Causeway Boulevard, Suite 200
                                             Metairie, LA 70002
13   Counsel for Plaintiff                   bshartle@sessions.legal
                                             jhomes@sessions.legal
14                                           bstangelo@sessions.legal
15                                           Attorneys for Transworld Systems Inc.
16                                           JONES DAY
     CORR CRONIN LLP
17                                           By: Albert J. Rota
     By: /s/ Emily J. Harris
     Emily J. Harris, WSBA No. 35763         Albert J. Rota, Pro Hac Vice
18                                           2727 North Harwood St.
     Benjamin C. Byers, WSBA No. 52299
     1001 Fourth Avenue, Suite 3900          Dallas, TX 75201
19
     Seattle, WA 98154                       ajrota@jonesday.com
20   eharris@corrcronin.com
     bbyers@corrcronin.com                   Attorneys for U.S. Bank National Association
21
     Attorneys for Transworld Systems Inc.
22

23

24

25

26

      STIPULATION AND ORDER EXTENDING                                HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
      BRIEFING DEADLINES (No. 2:20-cv-                               SEATTLE, WASHINGTON 98104
      00669-RSL) –3                                                     telephone (206) 330-0595
                                                                          FAX (206) 400-7609
             Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 4 of 6




 1   PERKINS COIE LLP                            LEE SMART, P.S., INC.
 2   By: /s/ Kristine E. Kruger                  By: /s/ Marc Rosenberg
     Kristine E. Kruger, WSBA No. 44612
 3   1201 Third Avenue, Suite 4900               Marc Rosenberg, WSBA No. 31034
     Seattle, WA 98101                           1800 One Convention Place
 4   Telephone: 206.359.8000                     701 Pike St.
     Facsimile: 206.359.9000                     Seattle, WA 98101
 5   KKruger@perkinscoie.com                     Mr@leesmart.com
 6   Attorneys for Defendants U.S. Bank National Attorneys for Patenaude & Felix, APC
     Association, National Collegiate Student Loan
 7   Trust 2004-1, National Collegiate Student
     Loan Trust 2004-2, National Collegiate
 8   Student Loan Trust 2005-1, National
     Collegiate Student Loan Trust 2005-2,
 9   National Collegiate Student Loan Trust 2005-
     3, National Collegiate Student Loan Trust
10   2006-1, National Collegiate Student Loan
     Trust 2006-2, National Collegiate Student
11   Loan Trust 2007-1, National Collegiate
     Student Loan Trust 2007-2
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION AND ORDER EXTENDING                                HENRY & DEGRAAFF, P.S.
                                                                          787 MAYNARD AVE S
      BRIEFING DEADLINES (No. 2:20-cv-                               SEATTLE, WASHINGTON 98104
      00669-RSL) –4                                                     telephone (206) 330-0595
                                                                          FAX (206) 400-7609
               Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 5 of 6




 1
                                                  ORDER
 2
            IT IS SO ORDERED. The amended deadlines are as follows:
 3

 4
                 EVENT                     SCHEDULED DATE                 RESCHEDULED DATE
 5
      Deadline for Plaintiff to file   September 10, 2020                September 24, 2020
 6
      Oppositions to Defendants’
 7
      Motions to Dismiss
 8
      Deadline for Defendants to       October 1, 2020                   October 15, 2020
 9
      file Reply in Support of their
10
      Motions to Dismiss
11
            Defendants’ motions to dismiss shall be re-noted for the Court’s consideration on Friday,
12
     October 16, 2020. The extension of the above deadlines does not alter or modify any other rights
13
     or responsibilities of the Parties except as stated herein permitted by law or under the Federal
14
     Rules of Civil Procedure, or the Local Civil Rules.
15

16
            DATED this 9th day of September, 2020.
17

18

19

20                                                         A
                                                           Robert S. Lasnik
21                                                         United States District Judge
22

23

24

25

26

      STIPULATION AND ORDER TO EXTEND                                        HENRY & DEGRAAFF, P.S.
                                                                                  787 MAYNARD AVE S
      INITIAL DISCOVERY DEADLINES                                            SEATTLE, WASHINGTON 98104
      (No. 2:20-cv-00669-RSL) –5                                                telephone (206) 330-0595
                                                                                  FAX (206) 400-7609
           Case 2:20-cv-00669-RSL Document 77 Filed 09/09/20 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2       The undersigned certifies as follows:
 3          1. I am counsel for the Plaintiff in this action.
 4
            2. On September 8, 2020, I caused a true and accurate copy of the foregoing
 5
                document to be served on the Honorable Clerk of the Court using the CM/ECF
 6
                system and all Parties to this action though their attorneys of record.
 7

 8

 9                                               By: /s/ Christina L. Henry
                                                 Christina L. Henry, WSBA No. 31273
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND                                     HENRY & DEGRAAFF, P.S.
                                                                              787 MAYNARD AVE S
     INITIAL DISCOVERY DEADLINES                                         SEATTLE, WASHINGTON 98104
     (No. 2:20-cv-00669-RSL) –5                                             telephone (206) 330-0595
                                                                              FAX (206) 400-7609
